EXHIBIT 4.1 STOCK OPTION and PROXY Parties Optionors: Jufen Hu, Bin Wei, Chengzhao Wei Optionees: EAM, Inc., Salvatore Trovato, Nathan Halegua, Ed Rucinski, Anthony Crisci and Margaret J. Smith, jointly and Stanley Goldstein Sellers’ Agent: Peter Zhou Company: China Stationery & Office Supply, Inc., a Delaware corporation Date: October 27, 2010 The Optionors hereby grant to the Optionees an option to purchase the shares of the Company’s common stock represented by the following certificates: Optionor Cert. # Shares Jufen Hu 417-6 Jufen Hu 436-6 Bin Wei 439-0 Bin Wei 420-0 Chengzhao Wei 419-2 Changzhao Wei 438-2 Option Term.The Option Term shall commence after completion of the Closing defined in Section 2.04 of the Share Purchase Agreement among the Sellers’ Agent, the Purchasers and Wei Chenghui.The Option Term shall commence on February 28, 2011 and terminate on April 30, 2011. Option Exercise Price.The Option Exercise Price shall be $0.0066 per common share. Said Option Exercise Price shall be paid in cash. Optionee may exercise the Option upon written notice to Optionors during the Option Term. Assignability of Option.This Stock Option is not assignable and any attempt to do so shall be null and void. Notices.All notices required to be given under this Stock Option shall be in writing and shall be deemed to have been sufficiently given for all purposes thereof when sent by facsimile or mailed by first class or overnight mail and shall be evidenced by a facsimile transmission confirmation, by the postmark at the point of mailing or by the time-stamped receipt of the overnight carrier. 1 All notices and any correspondence respecting this Stock Option shall be addressed and sent out as follows: To Optionees: EAM, Inc.
